DETAILED ACTION

Election/Restrictions

Claims 1-5, 7-10 and 26 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04/28/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jesse Flores on 07/06/2022.

The application has been amended as follows and all other claims remain unchanged as filed by applicant on 06/01/2022. 

1. (Currently Amended) A material deposition system, comprising: 
a dopant source containing at least one dopant precursor material; 
an inert gas source containing at least one noble gas; 
 an injector apparatus including an atomizing nozzle downstream of each of the dopant source and the inert gas source, the injector apparatus configured to receive the at least one dopant precursor material from the dopant source and the at least one noble gas from the inert gas source and to combine the at least one dopant precursor material and the at least one noble gas to form at least one feed fluid stream; and 
a physical vapor deposition apparatus downstream of the  injector apparatus and comprising: 
a housing structure configured and positioned to receive the at least one feed fluid stream from the  injector apparatus; 
a target electrode within the housing structure and in electrical communication with a signal generator; 
a magnet assembly within the housing structure and above the target electrode, the magnet assembly comprising: 
a rotatable platform connected to an external drive motor; and 
magnets interposed between the rotatable platform and the target electrode; and 
a substrate holder within the housing structure and spaced apart from the target electrode.

6. (Canceled)

11. (Withdrawn-Currently Amended) A method of forming a microelectronic device, comprising:
combining at least one dopant precursor material received from a dopant source with at least one noble gas received from an inert gas source within  an injector apparatus including an atomizing nozzle downstream of each of the dopant source and the inert gas source to form at least one feed fluid stream; 
directing the at least one feed fluid stream into a physical vapor deposition apparatus comprising: 
a housing structure configured and positioned to receive the at least one feed fluid stream; 
a target electrode within the housing structure and in electrical communication with a signal generator;  
a magnet assembly within the housing structure and above the target electrode, the magnet assembly comprising: 
a rotatable platform connected to an external drive motor; and 
magnets interposed between the rotatable platform and the target electrode; and 
a substrate holder within the housing structure and spaced apart from the target electrode; 
forming a plasma within the physical vapor deposition apparatus using the at least one feed fluid stream; and 
sputtering material from the semiconductive target structure using the plasma.


Allowable Subject Matter

Claims 1-5, 7-20 and 26 are allowed.

The following is an examiner’s statement of reasons for allowance:

After completing a thorough search of independent claim 1, the prior art of record, alone or in combination does not disclose, teach or fairly suggest a material deposition system, comprising: an injector apparatus including an atomizing nozzle downstream of each of the dopant source and the inert gas source, the injector apparatus configured to receive the at least one dopant precursor material from the dopant source and the at least one noble gas from the inert gas source and to combine the at least one dopant precursor material and the at least one noble gas to form at least one feed fluid stream; and a physical vapor deposition apparatus downstream of the injector apparatus and comprising: a rotatable platform connected to an external drive motor; and magnets interposed between the rotatable platform and the target electrode in combination with the rest of the limitations of the claim.

After completing a thorough search of independent claim 11, the prior art of record, alone or in combination does not disclose, teach or fairly suggest a method of forming a microelectronic device, comprising: combining at least one dopant precursor material received from a dopant source with at least one noble gas received from an inert gas source within an injector apparatus including an atomizing nozzle downstream of each of the dopant source and the inert gas source to form at least one feed fluid stream; directing the at least one feed fluid stream into a physical vapor deposition apparatus comprising: a rotatable platform connected to an external drive motor; and magnets interposed between the rotatable platform and the target electrode; and forming a plasma within the physical vapor deposition apparatus using the at least one feed fluid stream; and sputtering material from the semiconductive target structure using the plasma in combination with the rest of the limitations of the claim.

The closest prior arts on record are Delahoy (US-20100320456-A1), Chen (US-20080210973-A1), Sheng (US-20130102133-A1), Brown (US-20060169584-A1), Chen (US-20060289853-A1), Ichihara (US-20030152867-A1) and Demaray (US-5252194-A). However none of the existing prior arts on record teaches nor would be obvious to add such an element with and obvious motivation or breaking the functionality of the device.

Claims 2-5, 7-10, 12-20 and 26  are also allowed being dependent on allowable claims 1 or 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s arguments with respect to claims 1-5, 7-20 and 26 have been considered but are moot due to the application being in condition for allowance.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRAY/Examiner, Art Unit 2897